Citation Nr: 1508987	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  07-31 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, had active service from July 1960 to February 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, in which the RO confirmed and continued a previous denial of entitlement to service connection for an acquired psychiatric disorder.  Since the time of the decision on appeal, original jurisdiction has been transferred to the RO in North Little Rock, Arkansas.

The procedural history of the immediate claim includes three remands and two denials by the Board, a Joint Motion for Remand by the Veteran's then-representative and the VA General Counsel to the United States Court of Appeals for Veterans Claims (Court), and a Decision Memorandum by the Court ordering certain specified development by the Board.

In addition, in June 2008 the Veteran testified before an Acting Veterans Law Judge who is no longer with the Board.  He was subsequently offered a new hearing before a member of the Board, but declined such opportunity in November 2011.


FINDING OF FACT

Symptoms of an acquired psychiatric disorder first manifest during active service, and the current chronic adjustment disorder with anxiety, depression, and paranoia, is related to service.



CONCLUSION OF LAW

The criteria for service connection for chronic adjustment disorder with anxiety, depression, and paranoia have been met.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 4.125 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  The Board is granting, in full, the benefits sought on appeal and VA has no further duty to notify or assist.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran contends that a current acquired psychiatric disorder is related to service.  Specifically, he asserts that the disorder first manifest during service, and notes that he was discharged for "emotional instability" as documented in a January 1963 service personnel record.

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly the Board has taken an expansive view of the Veteran's claim pursuant to Clemons in considering all mental health disorders.

Service treatment records reflect an in-service history which includes a January 1963 notion that the Veteran appeared sullen and depressed, and was considering suicide.  The Veteran was diagnosed as having emotional instability reaction, and it was stated that he had a history of poor control over his feelings, and an inability to perform his military duties due to marital conflicts.  In February 1963, the Veteran was discharged from service due to unsuitability.

For the time period following separation from service, the evidence includes numerous records of VA examination and mental health treatment.  Having reviewed the entire claims file, the Board finds the conclusions of a private examination in January 2015 to be of great probative value in determining that his current mental health disorders are related to service.  Specifically, the private physician accurately reported the Veteran's in-service and post-service mental health history before concluding that the Veteran's current diagnoses were chronic adjustment disorder with anxiety, depression, and paranoia.  The examiner went on to opine that this diagnosis "at least as likely as not . . . began in and is related to [the Veteran's] military service."  This opinion is adequate and is at least as probative as the other competent opinions of record.

Accordingly, service connection is established and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for chronic adjustment disorder with anxiety, depression, and paranoia is granted.



____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


